Citation Nr: 0900968	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disability, to include asthma.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

None


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

A March 10, 2008 RO record noted that the veteran called VA 
and informed RO personnel that he desired to "cancel" his 
appeal.  However, according to the veteran's representative 
(March 12, 2008 Board Hearing transcript (Tr.), at page 3), 
it appears that the veteran essentially agreed to the idea of 
proceeding with the appeal without personally appearing.  
According to the veteran's representative (Tr., pages 3-4), 
the veteran's psychiatric disability prevented the veteran 
from appearing and testifying at the March 2008 Board 
hearing.  In short, the Board finds that another hearing on 
these matters is not necessary, and also finds that the 
veteran has not withdrawn his appeal in accordance with 
38 C.F.R. § 20.204.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA treatment records dated in April 2007 and May 2007 reveal 
that the veteran has indicated that he has filed for Social 
Security Administration (SSA) disability benefits.  VA has a 
duty to obtain SSA records when they may be relevant.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Based on the nature of he veteran's claims, an attempt should 
be made to obtain these records.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should contact the Social 
Security Administration (SSA) and request 
a copy of the veteran's records regarding 
any award of SSA disability benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable), 
and the medical records upon which the 
decision(s) were based.

2.  The AOJ should then readjudicate the 
issues on appeal.  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




